 In the Matter Of WEST VIRGINIA PULP AND PAPER COMPANY, EM-PLOYERandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERSUNION, AFL,PETITIONERCase No. 5-RC-153.-Decided January 24, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Balti-more, Maryland, on September 20, 1948, before Howard A. McIntyre,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the United Paper Workers of America, CIO,hereinafter called the Intervenor, are labor organizations claimingto represent certain employees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all men employed in thepowerhouse at the Employer's paper plants at Covington, Virginia;Luke, Maryland; and Williamsburg, Pennsylvania, including engi-neers, firemen, water tenders, ash handlers, coal passers, oilers andmaintenance men within the powerhouse, but excluding all electri-cians, machinists, water filtermen, foremen, assistant and acting fore-men, all production employees, office and clerical employees, timekeep-ers, and supervisors.At the hearing the Petitioner further definedthe unit to exclude the coal handlers, the miscellaneous worker-watertreater, and vacuum' pump operators at the Covington plant and the*Houston, Reynolds,and Murdock.81 N. L.R. B., No. 42.261 262DECISIONS OF NATIONALLABOR RELATIONS BOARDjanitors at the Luke and Williamsburg plants.The Employer andthe Intervenor, the latter being the present bargaining representativefor all production and maintenance employees in a single unit com-prising all three plants, contend that the unit is inappropriatebecauseit is not homogeneous or clearly defined.They also point to the over-all integration of functions at the Employer's plants.The employees in the unit sought by Petitioner are engaged in theproduction of steam and power at the 3 plants. There are 2,200 em-ployees in the existing plant-wide unit at Covington; 1,500 at Luke;and 435 at Williamsburg. Of these, about 64 employees at Covington,52 at Luke, and 16 employees at Williamsburg, would be eligible for in-clusion in the proposed unit.The workareaof thesemen islargelywithin the powerhouses at the individual plants althoughsome em-ployees at the Covington plant are stationed elsewhere at the vacuumpump house, the central pump house, repair shop and the waste boiler-house.The powerhouse department, in the case of each plant, is re-garded as a separate operation and is carried on a separate pay roll.While in some instances employees other than those in the proposed unitare under the same supervision as those within the unit, the super-vision of powerhouse employees remains substantially separate anddistinct.There is some contact with other personnel. Electricians, pipefitters, welders, mechanics, and painters from the plant are called uponto supplement the maintenance force permanently stationed in thepowerhouse, and other employees, not in the proposed unit, work along-side the unit personnel at the pump houses, repair shop, and wasteboilerhouse at the Covington plant.The Employer contends that the integrated nature of the plants'operations makes inappropriate the severance of a departmental unit,such as requested herein.It is true that the paper and pulp makingoperations of the Employer are completely dependent upon the steamand power produced in this departmentfor all phasesof production.However, we have previously considered this question with respect topaper mills and have held that the functionsof a powerhousedepart-ment are not ofsuch nature as to preclude the severanceof these em-ployees from an existing productionand maintenanceunit.'We findthat these employeesare a distinct, homogeneous,and functionallycoherent group similar to otherpowerhouse units to whom we havegranted severance.2'SeeMatter of Crocker,Burbank and Co., Asscn.,80 N. L. R. B 774;Matter ofWorthy PaperCompany Association,80 N. L.R. B. 19; ef.Matter of Lynn-pas ElectricCompany,78 N. L. R. B 3 in which special factors existing in the public utility industrywere held to be sufficient ground for denying severance to powerhouse employees thereinconcerned.2 SeeMatter of Smith Paper,Incorporated,76N. L. R. B. 1222 ;Matter of AmericanSugar Refining Company,76 N. L. R. B. 1009;Matter of B. W. Bliss Company,76 N. L. it. B. WEST VIRGINIA PULP AND PAPER COMPANY263The proposed unit basically consists of workers in the usual power-house and boilerhouse work classifications such as firemen, watertenders, ash handlers, metermen, waste heat burner operators, turbineoperators, repairmen, mechanics, helpers in the various categories andcoal labor.The duties of the employees in the positions named are-essentially the same as those performed by powerhouse personnel inother plants.None of these employees work in any part of the pro-duction process with the exception of the metermen who follow upmeters and charts and do minor repair work.Metermen are cus-tomarily included in powerhouse units and we shall include them inthe unit hereinafter found appropriate.3The Petitioner requested atthe hearing that the original petition be amended to exclude waterfiltermen.These employees are listed as part of the boilerhouse andpowerhouse departments.No evidence was presented which wouldindicate that their interests and working conditions differ from thoseof the other unit personnel.We shall therefore include the waterfiltermen.There are several other work classifications whose unitplacement is in doubt, and it is as to these fringe groups that theIntervenor and the Employer contend that the requested unit containsarbitrary inclusions and exclusions.The Petitioner asks that"coal handlers"at the Covington plant beexcluded from the unit.The "coal handler and mechanical foreman"is apparently the employee referred to here.4Although no reasonwas given by Petitioner for desiring the exclusion, there was testimonyby a witness of the Employer that this employee has the power to makerecommendations as to the hiring and discharge of employees.Hisduties are to supervise the coal unloading equipment making anyadjustments and repairs necessary and to schedule the unloading ofcoal.Inasmuch as he appears to have the authority to make effectiverecommendations concerning changes in the employment status ofother employees, we find the coal handler and mechanical foreman tobe a supervisor within the meaning of the Act and we shall excludehim.Themiscellaneous worker-water treaterand thewater plant opera-torsat Covington, whom the Petitioner would exclude, are stationed475; cf.Matter of Corn Products Refining Company,80 N. L R B. 362, wherea boilerand engine room unit was held to be inappropriate In theCorn Productscase, jobs inthe units sought were filled from within the plant through plant-wide bidding, and therewas an industrial bargaining history of plant-wide unitsNeither of these factors ispresent in this case.Jobs within the unit are filled, for the most part, by a system ofupgrading, and, as has been noted, severance of powerhouse units from existing plant-wideunits has often been granted in the paper industry.3 SeeMatter of Kimberly-Clark Corporation,78 N. L. R B. 478.4 The classification list for the Covington plant names "coal unloaders," "coal sampler,"and "coalhandler and mechanical foreman." 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the central pump house with the metermen, repairmen, and helpers.As has been previously noted, the central pump house at Covingtonis at a separate location.The miscellaneous worker-water treater'sduties are to take care of the chemical treatment of the water which isused in the plant.The four water plant operators operate pumpsfrom the water filter plant, and their duties are substantially the sameas those of the filter plant men.The Petitioner asks the exclusion ofboth these classifications.Inasmuch as no cogent reason was ad-vanced for exclusion of these employees whose work location andassignmentto the powerhouse department indicate their communityof interests with other unit personnel, we shall include them.The Petitioner also requests that the"vacuum pump operators"atthe Covington plant be excluded.While there are no employees listedon the work classification sheets for that plant under that designation,Petitioner is apparently referring to the four workmen employed as"paper mill engineers."Employees doing similar work are classifiedas powerhouse operators at the Luke plant and as powerhouse engi-neers at the Williamsburg location. It appears, however, that Peti-tioner desires to exclude employees in this class only at Covington,where they are stationed at the vacuum pump house located apartfrom the main powerhouse building, and that it would include the oper-ators at Luke and Williamsburg where they work in close proximityto the rest of the employees in the proposed unit.There is no ade-quate definition of the duties of these workers in the record or in thebriefs other than that they operate pumps necessary for the flow ofwater in the plant.This function apparently allies them with thefiltermen and water plant operators, whom we have included.As theyare regularly assigned to the powerhouse department and work withpowerhouse personnel, we shall include the papermill engineers, thepowerhouse operators, and the powerhouse engineers at all threeplants.There are fourjanitorsat the Luke plant and one at the Williams-burg plant who work inside the powerhouse and perform the usualjanitorial tasks.At Covington, four employees are listed under theclassification of "cleaner and general utility men."They clean theboilerhouse, do other cleaning work and assist in unloading coal andother unskilled laboring work in and around the boilerhouse.ThePetitioner asks that the cleaners and general utility men be includedin the unit and that the janitors at Luke and Williamsburg be ex-cluded.The distinction upon which Petitioner bases this request isthat the Covington employees' work includes duties, such as assistancein unloading coal, which are not primarily janitorial tasks but are apart of the operation of the powerhouse.Although the parties seem WEST VIRGINIA PULP AND PAPER COMPANY265agreed that the unskilled status of the janitors at Luke and Williams-burg precludes their inclusion in the unit, such a distinction seemshardly justified in view of the inclusion of ash handlers and coal laborperforming work calling for the exercise of little or no skill.The j ani-tors and the cleaners and general utility men apparently all workwithin the powerhouses. In view of their work location and the in-clusion of other unskilled workers in the unit, we shall include theseemployees, as we have in other instances.'We find that all employees in the Employer's powerhouse depart-ments at Covington, Virginia; Luke, Maryland; and Williamsburg,Pennsylvania, including firemen and their helpers, metermen, wasteheat burner operators, turbine operators, water tenders, ash handlers,coal passers, janitors, cleaners and general utility men, oilers and main-tenance men within the powerhouses, water filtermen, the miscellane-ous worker-water treater and the water plant operators at Covington,paper mill engineers, powerhouse operators, and powerhouse engineers,but excluding all electricians, machinists, the coal handler and me-chanical foreman at Covington, and all foremen, assistant and actingforemen, all production employees, office and clerical employees, time-keepers and supervisors, may constitute an appropriate unit withinthe meaning of Section 9 (b) of the Act.However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employees as expressed inthe election hereinafter directed. If a majority vote for the Petitioner,they will be taken to have indicated their desire to constitute a separateunit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62, of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-6 SeeMatter of Crocker,Burbank andCo., Asscn.,80 N. L. R. B.774; Matter of Mallin-krodt Chemical Works,76 N. L.R. B. 1055. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented by International Brotherhood of Firemenand Oilers Union, AFL, or by United Paper Workers of America,CIO, for the purposes of collective bargaining, or by neither.